DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The annotated and considered IDS is attached to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    297
    552
    media_image1.png
    Greyscale
 Above, is the conventionally recognized geometry of a spiral coil which is used in heat transfer equipment.  Regarding claim 1, a spiral metal coil would have a geometry as shown above, which shows a typical geometry of the spiral coil.  It is unclear what applicant means by “…a condensing coil comprising a first layer of spiral coil and a second layer of spiral coil” and then recites that the spiral coil is continuously wound in a spiral on a first horizontal plane and the second layer of spiral coil being formed of stainless steel…by extending into a second horizontal plane.  The spiral geometry as shown inherently has first and second horizontal planes as shown and as described in the specification, the spiral condensing coil is made from stainless steel and a continuous tube spirally wound as such, it is not clear what is meant by “first layer” and “second layer.  Further, regarding Claim 1, the recitation “being formed of stainless steel” is a method limitation or how the spiral is made does not positively claim what the device is.  Applicant should positively draft the claims a stainless steel condensing coil and delete “the formed from” language from the claim.  Regarding the fan arrangement applicant should positively recite the precise connection of the fan and the condensing coil.  Applicant is strongly suggested when claiming a device to use element plus function language and the structural cooperative relationship between the elements for 35 USC 112(b) compliance. 
	Regarding Claims 2 -5, applicant recites that the steam inlet port is located at the center of said first layer of spiral coil.  As mentioned in claim 1, it is not clear what is meant by the “first layer” does applicant mean by “layers”  levels?  From looking at Figure 2 of the instant application, it is not shown two layers as claimed.  Does applicant mean the inner and outer spirals? In all of the claims listed above, the first, second, and third layer is claimed and it is unclear what applicant means by layers when the stainless tube is spirally wound from the center to the surround.  
	In Claim 6 it is not clear what applicant means by the “surrounding” does applicant mean that the coils is spirally wound from a center position to where the exit enters the distilled water tank. Applicant should make reference to the housing or distilled water reservoir or collection tank.  
Claims 7-9 are objected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Land, US Patent 6,290,819.
Land teaches a distillation apparatus which includes a water distiller(10) which includes a cylindrical housing (12) constructed of metal or durable plastic.  The distiller (10) incorporates a removable double wall boiler pot or vessel (22) that is supported within the housing and provides a seat for receiving boiler (22).  The boiler (22) which receives water(32) to be distilled.   Raw water to be boiled is supplied to the boiler by a feed line (44) which terminates above the interior of the boiler .  The apparatus of Land includes a feed controls, folates, and controllers to regulate the control of water into the boiler.[Note Figure 1 and Column 4, lines 23-67].  A heat source (70) is disposed within the boiler (22) and is connected to the lid, included in the lid(18) is an outlet step port (86) which has an inlet end (88) which is position above the boiler (22) which conveys steam from the boiler (22) through steam tube (90).  The heat from the steam tube (90) preheats the raw water being supplied to the boiler chamber (46) through connector line (50).   The condenser (94) is a spirally wound  coiled double tubing construction which includes an outer tube (96) to provide a passageway for steam to condense into distillate and an inner tube (98) to provide a passage way for cooling water to travel counter-currently to the direction of steam.  A distillate drain terminal (100) at the lower end of the outer tubing (96) directs distilled water into a storage container (102) from the condenser (94).  Land further teaches in figure 4, that a fan(200) can be mounted on the top wall (116) of the container is using a coiled fin tubing arrangement for the condenser.  Land teaches that the distilling apparatus can include filters, exhaust vents, flow control, water level sensing for the container and can include various switches, thermostats, and controls for the heater. 
However, the distillation apparatus as taught by Land does not specifically recite applicant’s insulation and bottom plate construction as claimed by applicant.
It is maintained that when reading Land applicants condensing mechanism of a distilled water dispenser has been substantially taught the orientation and construction and arrangement of the condensing mechanism used in a distillation apparatus has been taught which includes the spiral coil arrangement or dual coil arrangement as claimed and functions equivalently to applicant’s condensing coil mechanism as claimed.  With respect to the addition of adding insulation layers in a distillation apparatus used for the same purpose of providing distilled water from a raw water source would have been obvious design choice to one familiar with heat transfer and the design of a water distillation apparatus when reading Land. Land provides a distiller comprising a housing having side and bottom walls and an open top , a seat located within the housing below said open top, a heating vessel for receiving liquid to be distilled the vessel being removable mounted on the seat located within the housing and being removable form the housing.  A lid for closing the housing open top , a heater mounted on the lid and positioned within the heating vessel (boiler) to boil liquid supplied to the boiler, to provide steam and a spirally coiled condensing double tube construction having an inlet and an outlet and located within the vessel, a collection container within the housing an passage extending from the heating vessel to convey the distillate downwardly from the condenser outlet to a collection container.  Land teaches that a fan connected to the condensing coil if desired for the purpose of improving heat transfer and reducing energy requirements necessary.  When reading Land for all what has been taught applicant’s invention is rendered obvious as a whole to one having ordinary skill in the art at the time of filing or the time the invention was made absent criticality in showing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilks teach an apparatus for heating and distillation of a fluid. Mehmi et al. teach systems and methods for generating potable water.  Deep et al. teach a water purification system.  Land teaches point-of-use water purification method and apparatus.  Land ‘825 teach Sears teach a water purification device.  Wang teaches a water distiller which includes a shell, a container, a heater, a thermal conductive, thermostat, cover condenser coil and a fan.  Wang’577 teach a liquid distiller.  Breihaupt et al. teach a distillation apparatus.  Glucksman teach a water distilling apparatus.  Loeffler teach a portable water distiller.  Kirschmann teach a water distiller.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771